Exhibit 10.2

Execution Version

OMNIBUS AGREEMENT

This Omnibus Agreement (this “Agreement”) is entered into on, and effective as
of, the Closing Date among PennTex Midstream Partners, LP, a Delaware limited
partnership (the “Partnership”), PennTex Midstream Partners, LLC, a Delaware
limited liability company (“Parent”), and PennTex Midstream GP, LLC, a Delaware
limited liability company and the sole general partner of the Partnership (the
“General Partner”). The above-named entities are sometimes referred to in this
Agreement individually as a “Party” and collectively as the “Parties.”

RECITALS

1. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II, with respect to the
granting of certain licenses between the Parties.

2. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article III, with respect to the
Partnership’s right of first offer with respect to the Parent ROFO Asset (as
defined herein).

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Affiliate” is defined in the Partnership Agreement.

“Agreement” is defined in the preamble to this Agreement.

“Closing Date” means June 9, 2015.

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material,



--------------------------------------------------------------------------------

equipment, prototypes and models, and any other tangible manifestation
(including data in computer or other digital format) of the foregoing; provided,
however, that Confidential Information does not include information that a
receiving Party can show (A) has been published or has otherwise become
available to the general public as part of the public domain without breach of
this Agreement, (B) has been furnished or made known to the receiving Party
without any obligation to keep it confidential by a third party under
circumstances which are not known to the receiving Party to involve a breach of
the third party’s obligations to a Party or (C) was developed independently of
information furnished or made available to the receiving Party as contemplated
under this Agreement.

“Conflicts Committee” is defined in the Partnership Agreement.

“General Partner” is defined in the preamble to this Agreement.

“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

“Group Member” is defined in the Partnership Agreement.

“License” is defined in Section 2.1.

“Limited Partner” is defined in the Partnership Agreement.

“Marks” is defined in Section 2.1.

“Parent” is defined in the preamble to this Agreement.

“Parent Entities” means Parent and any Person controlled, directly or
indirectly, by Parent other than any Group Member.

“Parent Proposed Transaction” is defined in Section 3.2(a).

“Parent ROFO” is defined in Section 3.1(a).

“Parent ROFO Asset” means any membership interests in PennTex Permian, LLC, a
Delaware limited liability company, owned by Parent or any Parent Entities.

“Parent ROFO Notice” is defined in Section 3.2(a).

“Parent ROFO Response” is defined in Section 3.2(a).

“Partnership” is defined in the preamble to this Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of PennTex Midstream Partners, LP, dated as of the Closing
Date.

 

2



--------------------------------------------------------------------------------

“Partnership Change of Control” means Parent and its Affiliates cease to
control, directly or indirectly, the general partner of the Partnership. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the general partner of the Partnership, whether through ownership of
voting securities, by contract, or otherwise.

“Partnership Group” is defined in the Partnership Agreement.

“Party” or “Parties” is defined in the preamble to this Agreement.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Representative” is defined in Section 4.1(a).

“Transfer” including the correlative terms “Transferred” or “Transferring” means
any direct or indirect transfer, assignment, sale, gift, pledge, hypothecation
or other encumbrance, or any other disposition (whether voluntary, involuntary
or by operation of law) of any assets, property or rights, but excludes, for the
purposes of Article III, any pledge, hypothecation or granting of a lien for
security purposes by Parent.

1.2 Rules of Construction. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

(a) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

(b) The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

(c) A reference to any Party to this Agreement or another agreement or document
includes the Party’s successors and assigns.

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section and subsection
references are to this Agreement unless otherwise specified.

(e) The words “including,” “include,” “includes” and all variations thereof
shall mean “including without limitation.”

(f) The word “or” shall have the inclusive meaning represented by the phrase
“and/or.”

(g) The words “shall” and “will” have equal force and effect.

(h) References to “$” or to “dollars” shall mean the lawful currency of the
United States of America.

 

3



--------------------------------------------------------------------------------

ARTICLE II

LICENSES OF MARKS

2.1 Grant of License. Upon the terms and conditions set forth in this Article
II, Parent hereby grants and conveys to the Partnership and each of the entities
currently or hereafter comprising a part of the Partnership Group a
nontransferable, nonexclusive, royalty-free right and license (the “License”) to
use the name “PennTex” and any other service marks, trademarks and tradenames
owned by Parent (collectively, the “Marks”).

2.2 Ownership and Quality of Marks. The Partnership, on behalf of itself and the
other Group Members, agrees that ownership of the Marks and the goodwill
relating thereto shall remain vested in Parent during the term of the License
and thereafter. The Partnership agrees, and agrees to cause the other Group
Members, never to challenge, contest or question the validity of Parent’s
ownership of the Marks or any registration thereof by Parent. In connection with
the use of the Marks, the Partnership and any other Group Member shall not in
any manner represent that they have any ownership in the Marks or registration
thereof. The Partnership, on behalf of itself and the other Group Members,
acknowledges that the use of the Marks shall not create any right, title or
interest in or to the Marks, and all use of the Marks by the Partnership or any
other Group Member shall inure to the benefit of Parent. The Partnership agrees,
and agrees to cause the other Group Members, to use the Marks in accordance with
such quality standards established by Parent and communicated to the Partnership
Group from time to time, it being understood that the products and services
offered by the Group Members as of the Closing Date are of a quality that is
acceptable to Parent.

2.3 Termination. The License shall terminate upon a Partnership Change of
Control and, within 120 days of such termination, the Partnership and the other
Group Members shall (a) cease use of the Marks and the name “PennTex” or any
name incorporating “PennTex” or any derivation thereof that would reasonably be
expected to be confused therewith (the “PennTex Name”) and (b) promptly assign
and transfer their rights in any ownership of any service marks, trademarks and
tradenames incorporating the PennTex Name to Parent and adopt new service marks,
trademarks and trade names that do not use the PennTex Name.

ARTICLE III

PARENT RIGHT OF FIRST OFFER

3.1 Right of First Offer to Purchase the Parent ROFO Asset.

(a) As more fully set forth in this Article III, Parent hereby grants to the
Partnership a right of first offer (the “Parent ROFO”) on any proposed Transfer
of all or any part of the Parent ROFO Asset (other than to an Affiliate of
Parent who agrees in writing that such Parent ROFO Asset remains subject to the
provisions of this Article III and assumes the obligations under this Article
III with respect to the Parent ROFO Asset).

(b) The Parties acknowledge that any Transfer of all or any part of the Parent
ROFO Asset pursuant to the Parent ROFO is subject to the terms of all agreements
with respect to the

 

4



--------------------------------------------------------------------------------

Parent ROFO Asset existing on the date of this Agreement and shall be subject to
and conditioned on the obtaining of any and all necessary consents of security
holders, Governmental Authorities, lenders or other third parties.

3.2 Procedures for Parent ROFO.

(a) If a Parent Entity proposes to Transfer all or any part of the Parent ROFO
Asset (other than to an Affiliate as described in Section 3.1(a)) (any such
transaction, a “Parent Proposed Transaction”), Parent shall or shall cause such
Parent Entity to, prior to entering into any such Parent Proposed Transaction,
first give notice in writing to the Partnership (the “Parent ROFO Notice”) of
its intention to enter into such Parent Proposed Transaction. The Parent ROFO
Notice shall include such information as would be reasonably sufficient to
enable the Partnership to make a responsive offer to enter into the Parent
Proposed Transaction with the applicable Parent Entity, which terms, conditions
and details shall include any material terms, condition or other details that
such Parent Entity would propose to provide to non-Affiliates in connection with
the Parent Proposed Transaction. The Partnership shall have 45 days following
receipt of the Parent ROFO Notice to propose an offer to enter into the Parent
Proposed Transaction with such Parent Entity (the “Parent ROFO Response”). The
Parent ROFO Response shall set forth the terms and conditions (including the
purchase price the Partnership proposes to pay for the Parent ROFO Asset and the
other terms of the purchase) pursuant to which the Partnership would be willing
to enter into a binding agreement for the Parent Proposed Transaction. If no
Parent ROFO Response is delivered by the Partnership within such 45-day period,
then the Partnership shall be deemed to have waived its right of first offer
with respect to the Parent ROFO Asset, and the applicable Parent Entity shall be
free to enter into a Parent Proposed Transaction with any third party on terms
and conditions no more favorable than those set forth in the Parent ROFO Notice.

(b) If the Partnership submits a Parent ROFO Response, the Partnership and
Parent shall negotiate, in good faith, for 20 days following the receipt of the
Parent ROFO Response by the applicable Parent Entity to reach an agreement for
the Transfer of the Parent ROFO Asset on the terms and conditions set forth in
the Parent ROFO Response. If Parent and the Partnership are unable to reach an
agreement during such 20-day period, the Parent Entity may Transfer the Parent
ROFO Asset to any third party for a period of 120 days following the termination
of such 20-day negotiation period (i) on terms and conditions that are not more
favorable in the aggregate to such third party than those proposed to the
Partnership in the Parent ROFO Response and (ii) at a price equal to or greater
than the price offered by the Partnership in the Parent ROFO Response. If the
Parent Entity has not Transferred, or agreed in writing to Transfer, the Parent
ROFO Asset to a third party as described in Section 3.2(a) or this
Section 3.2(b), within the 120-day period, then the Parent Entity shall not
thereafter transfer the Parent ROFO Asset without first offering the Parent ROFO
Asset to the Partnership in the manner described in this Section 3.2.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

4.1 Confidentiality.

(a) From and after the Closing Date, each of the Parties shall hold, and shall
cause their respective Subsidiaries and Affiliates and its and their directors,
officers, employees, agents, consultants, advisors, and other representatives
(collectively, “Representatives”) to hold all Confidential Information in strict
confidence, with at least the same degree of care that applies to such Party’s
confidential and proprietary information and shall not use such Confidential
Information and shall not release or disclose such Confidential Information to
any other Person, except its Representatives or except as required by applicable
law. Each Party shall be responsible for any breach of this section by any of
its Representatives.

(b) If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or maintain any required governmental approval, the
receiving Party shall, to the extent legally permissible, provide notice to the
providing Party before disclosing such Confidential Information. Upon receipt of
such notice, the providing Party shall promptly either seek an appropriate
protective order, waive the receiving Party’s confidentiality obligations
hereunder to the extent necessary to permit the receiving Party to respond to
the demand, or otherwise fully satisfy the subpoena or demand or the
requirements of the applicable Governmental Authority. If the receiving Party is
legally compelled to disclose such Confidential Information or if the providing
Party does not promptly respond as contemplated by this Section 4.1, the
receiving Party may disclose that portion of Confidential Information covered by
the notice or demand.

(c) Each Party acknowledges that the disclosing Party would not have an adequate
remedy at law for the breach by the receiving Party of any one or more of the
covenants contained in this Section 4.1 and agrees that, in the event of such
breach, the disclosing Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 4.1 and to enforce specifically the terms and provisions of this
Section 4.1. Notwithstanding any other section hereof, to the extent permitted
by applicable law, the provisions of this Section 4.1 shall survive the
termination of this Agreement.

4.2 Choice of Law; Arbitration.

(a) This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.

(b) Any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules and
judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The place of arbitration shall be Houston, Texas,
and the hearings shall be conducted in Houston, Texas. If the claim in the
demand for arbitration is less than $1 million, there shall be one
(1) arbitrator; otherwise, there shall be three (3) arbitrators. In the case of
one (1) arbitrator, the arbitrator shall be jointly appointed by the Parties
within thirty (30) days of the filing of the demand for arbitration. In the case
of three (3) arbitrators, one shall be appointed by the claimant(s) in the
demand for arbitration, the second appointed by the respondent(s) within thirty
(30) days of

 

6



--------------------------------------------------------------------------------

receipt of the demand for arbitration, and the third, who shall act as chairman
of the arbitral tribunal, appointed by the Parties within thirty (30) days of
the appointment of the second arbitrator. If any arbitrators are not appointed
within these time periods, the American Arbitration Association shall make the
appointment(s). All arbitrators must (a) be neutral parties who have never been
officers, directors or employees of Parent or any of its Affiliates and (b) have
not less than seven years’ experience in the energy industry. An arbitral
tribunal constituted under this agreement may, unless consolidation would
prejudice the rights of any Party, consolidate an arbitration hereunder with
arbitration under the Services and Secondment Agreement, dated as of the date
hereof, among the Partnership, the General Partner, Parent and PennTex Midstream
Management Company, LLC, a Delaware limited liability company, if the
arbitration proceedings raise common questions of law or fact. If two or more
arbitral tribunals under these agreements issue consolidation orders, the order
issued first shall prevail. The award shall be made within twelve months of the
filing of the notice of intention to arbitrate (demand), and the arbitrators
shall agree to comply with this schedule before accepting appointment. However,
this time limit may be extended by the arbitrators for good cause shown, or by
mutual agreement of the Parties. The arbitrators shall have no right to grant or
award indirect, consequential, punitive or exemplary damages of any kind. The
award of the arbitrators shall be accompanied by a reasoned opinion. Except as
may be required by law, neither a Party nor an arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of the other Parties.

4.3 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
e-mail or United States mail, addressed to the Person to be notified, postpaid,
and registered or certified with return receipt requested or by delivering such
notice in person or by facsimile to such Party. Notice given by personal
delivery or mail shall be effective upon actual receipt. Notice given by e-mail
or facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 4.3.

If to Parent:

11931 Wickchester Lane, Suite 300

Houston, Texas 77043

Attn: Stephen M. Moore

Facsimile: (832) 456-4050

E-mail: smoore@penntex.com

If to the Partnership or the General Partner:

11931 Wickchester Lane, Suite 300

Houston, Texas 77043

Attn: Stephen M. Moore

Facsimile: (832) 456-4050

E-mail: smoore@penntex.com

 

7



--------------------------------------------------------------------------------

4.4 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

4.5 Termination of Agreement. This Agreement may be terminated (a) at any time
by the written agreement of all of the Parties or (b) by any Party upon a
Partnership Change of Control.

4.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties; provided,
however, that the Partnership may not, without the prior approval of the
Conflicts Committee, agree to any amendment or modification of this Agreement
that, in the reasonable discretion of the General Partner, would be adverse in
any material respect to the holders of Common Units. Each such instrument shall
be reduced to writing and shall be designated on its face an “Amendment” or an
“Addendum” to this Agreement.

4.7 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties;
provided, however, that the Partnership Group may make a collateral assignment
of this Agreement solely to secure financing for the Partnership Group.

4.8 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory Parties had signed the same document
and shall be construed together and shall constitute one and the same
instrument.

4.9 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

4.10 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

4.11 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner or
other interest holder of the Partnership shall have the right, separate and
apart from the Partnership, to enforce any provision of this Agreement or to
compel any Party to this Agreement to comply with the terms of this Agreement.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

PennTex Midstream Partners, LP By: PennTex Midstream GP, LLC, its general
partner By: /s/ Steven R. Jones Name: Steven R. Jones Title: Chief Financial
Officer PennTex Midstream Partners, LLC By: /s/ Steven R. Jones Name: Steven R.
Jones Title: Chief Financial Officer PennTex Midstream GP, LLC By: /s/ Steven R.
Jones Name: Steven R. Jones Title: Chief Financial Officer

Signature Page to Omnibus Agreement